716 N.W.2d 554 (2006)
474 Mich. 1145
Remi COOLSAET, Jr., and Patricia A. Coolsaet, Plaintiffs-Appellants,
v.
Jan MANS, Defendant-Appellee.
Docket No. 129823. COA No. 260210.
Supreme Court of Michigan.
May 5, 2006.
On order of the Court, the application for leave to appeal the September 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would deny leave to appeal without prejudice to plaintiffs' right to assert that they have suffered the special damages required to confer standing on them to abate a nuisance per se pursuant to MCL 125.587 if they succeed in establishing on remand that defendant reconstructed a nonconforming use in violation of the zoning ordinance and if the city refuses to enforce its zoning nonconforming use ordinance.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.